       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 1 of 53




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 T’LANI ROBINSON, individually
 and on behalf of all others similarly
 situated,                                    Case No.: 1:19-cv-01505-TWT

                     Plaintiff,               FIRST AMENDED
 v.                                           CLASS ACTION COMPLAINT

 ADTALEM GLOBAL                               JURY TRIAL DEMANDED
 EDUCATION, INC., formerly
 known as DEVRY EDUCATION
 GROUP, INC.,
 a Delaware corporation, DEVRY
 UNIVERSITY, INC., a Delaware
 corporation,

               Defendants.


              FIRST AMENDED CLASS ACTION COMPLAINT
                    AND DEMAND FOR JURY TRIAL

      Plaintiff T’Lani Robinson (“Plaintiff”), individually and on behalf of all

other persons similarly situated, by her undersigned attorneys, files this Class

Action Complaint against Adtalem Global Education, Inc. (“Adtalem” or “AGE”),

formerly known as DeVry Education Group, Inc., and DeVry University, Inc.

(“DVU”) (collectively referred to as “Defendants” or “DeVry”) to, without

limitation, obtain a declaration that Defendants’ actions were unlawful and obtain

damages and restitution as further set forth below. Plaintiff alleges the following

                                          1
        Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 2 of 53




based upon personal knowledge as to herself and her own acts, as well as

investigation conducted by and through her attorneys.

                              NATURE OF THE ACTION

       1.      At all times relevant herein, Defendants jointly operated the for-profit

school, DeVry University. DeVry provides hundreds of classes taught at locations

throughout the country. Since at least 2008, Defendants have made numerous

deceptive claims regarding their student employment and income statistics.

Specifically, Defendants claim that 90% of their students actively seeking

employment had careers in their fields of study within six months of graduation

(the “90% Placement Claim”). Similarly, Defendants systematically represented

that DeVry University graduates obtained jobs with significantly higher incomes

than graduates of other colleges or universities (the “Higher Income Claims”).

       2.      These claims are not meaningless statistics. Rather, as the Department

of Education has recognized, for-profit institutions like DeVry use these

misleading claims as critical selling points to get prospective students to enroll.1


1
        Department of Education, Program Integrity: Gainful Employment, 79 Fed. Reg. 64890-
01, 64890 (Oct. 31, 2014) (“[P]rograms are engaging in aggressive and deceptive marketing and
recruiting practices. As a result of these practices, prospective students and their families are
potentially being pressured and misled into critical decisions regarding their educational
investments that are against their interests.”); see also U.S. Gov’t Accountability Office, GAO-
10-948T, Undercover Testing Finds Colleges Encouraged Fraud and Engaged in Deceptive and
Questionable Marketing Practices (2010).



                                                2
        Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 3 of 53




Using high-pressure sales tactics to leverage these statistics, DeVry is able to

charge significantly more for its services than other universities,2 even though its

students—even those who graduate—are no more likely to land a job than those

who didn’t go to college.3

       3.     This enrollment model is crucial to DeVry’s success. Because DeVry

derives the vast majority of its income from federal financial aid programs, it is

incentivized to get as many students to enroll, take out loans, and make as many

tuition payments as possible. If—and more likely, when—those students do not

graduate or find jobs, the former students are stuck with crippling debt, while

DeVry simply gets other unwitting prospects to buy into its 90% Placement Claim

and Higher Income Claim and enroll in those former students’ places. Simply put,

DeVry’s business model is built on boosting its initial enrollment numbers, not its

students’ long-term success. The 90% Placement Claim and Higher Income Claims

reflect this myopic focus.




2
       79 Fed. Reg. at 64907.
3
        Rajeev Darolia, Do Employers Prefer Workers Who Attend For-Profit Colleges?
Evidence from a Field Experiment, National Center for Analysis of Longitudinal Data in
Education Research (Aug. 2014), https://caldercenter.org/sites/default/files/WP-%20116.pdf;
Julian T. Miller, Program Integrity and the Implications of the Corporate Identity in Higher
Education, 7 Brook. J. Corp. Fin. & Com. L. 509, 526 (2013) (noting Department of Education’s
concern that “higher tuition costs at for-profit universities provide[] no return through gainful
employment.”).


                                                3
       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 4 of 53




      4.     In early 2016, however, it was publicly revealed that Defendants’ 90%

Placement Claim and Higher Income Claims were false. Unfortunately, tens of

thousands of students and consumers reasonably relied on these claims and

enrolled in DeVry, borrowing millions of dollars’ worth of student loans to

purchase educational services and products from Defendants, when—had they

known the truth behind Defendants’ claims—they would have paid substantially

less for their enrollment or wouldn’t have enrolled at all.

      5.     Plaintiff Robinson, and the students and consumers she seeks to

represent, are victims of DeVry’s predatory practices. They have read and heard

DeVry’s 90% Placement Claim and Higher Income Claim, and subsequently

purchased Defendants’ educational services and products in reliance on the truth

and accuracy of these claims, unaware that they were false and unsubstantiated.

Had they known the truth of these statements, they would not have enrolled at

DeVry or would have paid less to do so.

      6.      Accordingly, Plaintiff, on her own behalf and on behalf of a class of

similarly situated individuals, brings this lawsuit and seeks injunctive relief,

damages, and restitution, together with costs and reasonable attorneys’ fees, the

calculation of which will be based on information in the possession of Defendants.




                                           4
        Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 5 of 53




                          JURISDICTION AND VENUE

      7.     This Court has original jurisdiction pursuant to the Class Action

Fairness Act, 28 U.S.C. § 1332(d) because: (a) at least one member of the putative

Class is a citizen of a state different from DeVry; (b) the amount in controversy

exceeds $5,000,000, exclusive of interest and costs; (c) the proposed Class consists

of more than 100 Class Members; and (d) none of the exceptions under the

subsection apply to this action.

      8.     This Court has personal jurisdiction over Defendants because: (a) they

are registered to, and in fact do, conduct business in Georgia; and (b) they have

sufficient minimum contacts in Georgia, or otherwise intentionally avail

themselves of the markets within Georgia through the promotion, sale, marketing,

and distribution of their products and services, to render the exercise of jurisdiction

by this Court proper and necessary.

      9.     Venue is proper in this District under 28 U.S.C. § 1391 because: (a)

Plaintiff Robinson is a resident of, and domiciled in, this District, (b) Defendants

conduct substantial business in this District, and (c) a substantial part of the events

giving rise to Plaintiff’s claims alleged herein occurred in this District.

                                      PARTIES

      10.    Plaintiff T’Lani Robinson is a natural person and citizen of the State


                                           5
       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 6 of 53




of Georgia, residing in Decatur, Georgia.

      11.    Defendant Adtalem is a corporation organized and existing under the

laws of the State of Delaware, with its principal place of business located at 500

West Monroe Street, Chicago, Illinois. Adtalem transacts business throughout this

District, the State of Georgia, and across the United States. At all times material to

this action, acting alone or in concert with others, Adtalem (including when it was

known as DeVry Education Group, Inc.) has advertised, marketed, distributed, or

sold educational products and services to consumers and students in Georgia and

nationwide, and with respect to the acts and practices of DVU that are described

herein: (a) dominated and controlled DVU’s acts and practices; (b) knew and

approved of DVU’s acts and practices; and (c) benefitted from DVU’s acts and

practices.

      12.    Defendant DVU is a corporation organized and existing under the

laws of the State of Delaware, with its principal place of business located at 3005

Highland Parkway, Downers Grove, Illinois. At all times relevant herein, DVU

was a subsidiary of Adtalem, formerly known as DeVry Education Group. DVU

transacts business throughout this District, the State of Georgia, and across the

United States. At all times material to this action, acting alone or in concert with

others, DVU advertised, marketed, distributed, or sold the educational products


                                            6
        Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 7 of 53




and services to consumers and students in the State of Georgia and throughout the

United States.

       13.    At all times mentioned in the causes of action alleged herein, each and

every Defendant was acting in concert with, and/or was an agent and/or employee

of each and every other Defendant. In performing the acts and/or omissions stated

herein, each and every Defendant was acting within the course and scope of a

common enterprise and was acting with the consent and authorization of each of

the remaining Defendants. All actions of each Defendant as alleged in the causes

of action stated herein were ratified and approved by every other Defendant and/or

its officers or managing agents.

                      COMMON FACTUAL ALLEGATIONS

       14.    Adtalem is a for-profit education company with a market

capitalization of nearly $3 billion and total annual revenues approaching $2 billion,

or $168,000 per employee. The marketing and sale of for-profit educational goods

and services is big business, and AGE is one of the biggest.

       15.    At all times relevant herein, Adtalem owned and operated DVU.4



4
        Adtalem announced on or about December 5, 2017 that it had signed an agreement to
transfer ownership of DeVry University and its Keller Graduate School of Management to
Cogswell Education LLC. This transaction was recently completed in December 2018.



                                              7
       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 8 of 53




Together, as DeVry, they collectively comprise nearly 60 campuses in the United

States, including 5 in Georgia, and an online division that offers 10 certificate,

diploma, and degree programs with over 30 concentrations in health care, business,

and technology, to name a few.

      16.    As a for-profit institution, enrollment growth is critical to DeVry’s

success for several reasons. First, DeVry’s high attrition rate means that it needs to

replace its income from tuition paid by students who enroll but subsequently leave

its program. For example, DeVry’s 2014 graduation rate for the 2008 first-time,

full-time entering class to which the graduation rate applies was only 32%. (See

Exhibit A, attached hereto). Increasing enrollment ensures that DeVry covers its

tuition losses from those students that don’t graduate.

      17.    Second, nearly every student that enrolls provides a new revenue

stream to DeVry in the form of federal loans. Historically, DeVry has derived

nearly 80% of its revenues from Title IV federal education funds, such as the Pell

grant, Stafford loan, and Veterans Affairs education programs, which assist

students in paying for higher education. According to the U.S. Department of

Education, DeVry received more than $1 billion in taxpayer dollars through federal




                                           8
        Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 9 of 53




student aid in 2015 alone.5

       18.     Finally, increasing enrollment rates—and thereby its bottom line—

also ensures that DeVry meets the revenue and profit projections that its investors

expect. As a publicly-traded, for-profit education company, it must consistently

show enrollment growth, which is a closely watched metric by Wall Street

analysts.

       19.     To ensure DeVry meets its enrollment goals, DeVry spends hundreds

of millions of dollars each year (e.g., $264 million in 2015) advertising, marketing,

recruiting, and promoting DeVry’s job placement and post-graduate income

claims. To that end, DeVry employs a large sales and recruiting staff to promote its

“graduate outcome” claims through a variety of mediums. In 2010, for example,

DeVry’s recruiting staff outnumbered its career counselors by a factor of ten.

       20.     These recruiters are trained to use an approach called “the value

proposition of the program,” which emphasizes the value of the program against



5
         To underscore that DeVry’s focus is on the up-front enrollment of students, and not their
long-term success, consider that DeVry students cumulatively hold $8.3 billion in student debt—
the fourth highest debt volume of any higher education institution in America—and have a 2009
five-year cohort default rate of 43%. This means that approximately $3.6 billion in revenues that
DeVry received from students in the form of federal student loans is now either in forbearance or
in default. See Department of Education, Program Integrity: Gainful Employment, 76 Fed. Reg.
34386-01, 34387 (June 13, 2011) (“The revenues of these institutions are dependent on the
number of students they enroll in their programs; they are not otherwise dependent on whether
their students graduate, find jobs, and ultimately repay their loans.”).


                                                9
       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 10 of 53




the cost to the student. For example, by emphasizing that a DeVry education is

likely to get the student a job in his or her chosen field or a higher income when he

or she starts, the high price of an education at DeVry is downplayed and pitched as

a more reasonable investment. Critically, prospective students can only make

informed choices about whether the benefits of the program outweigh its costs if

the representations—the supposed “value” the education provides—are true.

      21.      The form Enrollment Agreements that each DeVry student signed

when enrolling in any DeVry program promised that the post-graduation

information DeVry provided students—information on which prospective students

based the “value” of a DeVry education—were complete and accurate. Thus, by its

own promises and material representations, DeVry’s statements regarding

employment and income rates are supposedly accurate, complete, and meant to be

relied upon.

      22.      Specifically, DeVry made the following promises in its form

Enrollment Agreement:

      Accurate Information Disclosure

      DeVry publishes accurate information about its programs, policies,
      services, and graduate outcomes. Complete, accurate information is
      provided on our website, In [sic] our catalogs, and in advertisements
      and other materials published by DeVry.



                                          10
        Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 11 of 53




        Career Services

        DeVry’s graduate employment statistics do not include graduates who
        do not actively participate in an employment search.

(See Exhibit B, attached hereto.)

Defendants’ 90% Placement and Higher Income Claims Are False and
Misleading

        Defendants’ 90% Placement Claim

        23.    DeVry heavily advertised and promoted its false and misleading 90%

Placement Claim despite the fact that it knew the true placement rate and graduate

employment statistic for graduates that had completed its programs and obtained

employment was much lower. (See Exhibit C, attached hereto).

        24.    The true statistics for DeVry’s graduate outcomes are abysmal,

rendering DeVry’s promotional and advertising statements false, misleading, and

inaccurate. DeVry’s true gainful employment rate and graduate employment

statistic for the years 2008–2014 has been pegged to be between 20% (or less) and

50%.6


6
       Study after study has concluded that graduates of for-profit institutions like DeVry are no
more likely to find a job than those with a degree from non-profit postsecondary schools or
without any degree at all. See, e.g., Stephanie Riegg Cellini and Nicholas Turner, Gainfully
Employed? Assessing the Employment and Earnings of For-Profit College Students Using
Administrative Data, J. Hum. Resources, Jan. 30, 2018 (forthcoming Spring 2018) (finding
students graduating non-profit institutions fare better than those attending for-profit institutions
on nearly every economic measure); David Deming, et al., The For-Profit Postsecondary School
Sector: Nimble Critters or Agile Predators?, 26(1) J. Econ. Persp. 139–64 (Winter, 2012)


                                                11
        Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 12 of 53




       25.     To make their promotional and advertising claims, Defendants use

information they obtain from students and third parties about students’ majors,

graduation dates, their employment, and DeVry’s classifications of their

employment status. Defendants used and manipulated these records to

misleadingly calculate the false 90% Placement Claim.

       26.     The data, records, and information used by Defendants to make the

90% Placement Claim do not provide a reasonable basis that substantiates

Defendants’ claims. Defendants improperly counted a substantial number of

DeVry graduates as having been placed successfully (e.g., those who were

employed when they enrolled and who never actively participated in an

employment search). Similarly, Defendants excluded a substantial number of

graduates in the pool of those actively seeking employment who should not have

been excluded and have been doing so for decades. For example, Defendants count

graduates who did not obtain a job as a result of obtaining a degree from DeVry,

and include DeVry graduates who after graduation continued with the same job

they had when they enrolled in DeVry. As one internal letter to DeVry’s president


(finding for-profit graduates faced higher levels of unemployment than non-profit schools).
Similarly, a Boston University study found that graduates of for-profit institutions were less
likely to be employed after leaving their programs than graduates of similar public university
programs. Despite the results of these studies, Defendants have consistently pushed an
alternative narrative, insisting that 90% of its graduates have jobs in their chosen fields within six
months of graduation.


                                                 12
         Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 13 of 53




explained, “[r]emoval of these graduates from our numbers has given us the

opportunity to present a much higher percentage of placed students.” See Figure 1,

below.




      Figure 1.




                                        13
        Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 14 of 53




       27.     Defendants also unreasonably count jobs that employers, industry

experts, graduates, and consumers would not reasonably consider to be in the

graduate’s field of study and exclude students as “inactive” who were in fact

seeking jobs (i.e., reviewing jobs in the DeVry database, attending job interviews,

attending DeVry career fairs, actively applying for positions, and actively

following up with prospective employers). The actual percentage of DeVry

graduates who, at or near the time they graduated, found jobs that could be

reasonably considered “in their field” is in fact significantly and materially smaller

than 90%.7




7
        Many of the graduates themselves do not consider themselves as employed in their field
of study when reporting to DeVry, but Defendants misrepresent them as employed in their field,
including without limitation in the class of 2012: (1) graduates with degrees in technical
management who were working as (a) a rural mail carrier (human resources concentration); (b) a
yard salesman at a nursery (business information systems concentration); (c) a sales associate at
Macy’s (general technical concentration); (d) a driver delivering rain gutters for a construction
services company; (e) a data entry specialist for a radio station (human resources concentration);
and (f) unpaid volunteers at medical centers (human resources management and health services
management concentrations); (2) a graduate with a degree in business administration (health
services management concentration) working as a server at the Cheesecake Factory; (3) a
graduate with a degree in business administration (health care management concentration)
working as a car salesman; (4) a graduate with a degree in business administration (accounting
concentration) working as a secretary at a prison; and (5) graduates with various degrees working
as customer service representatives. Thus, even in situations where DeVry relies on self-reported
employment data—i.e., a person reports finding a job as a mail carrier—DeVry nonetheless may
misclassify that data by considering it a job within a student’s field of study—i.e., misclassifying
the mail carrier job as within that student’s technical management degree field—to bolster its
90% Placement Claim.


                                                14
       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 15 of 53




      28.    One DeVry employee who worked in DeVry’s career services office

at the Sherman Oaks campus in or around 2015 and 2016 stated that DeVry

employees there were given lists of upcoming graduates and would continue to

check in with them for the six months following graduation. This employee’s job

responsibilities in the career services office include sending emails to the

upcoming graduating class and reviewing students’ resumes. This employee

confirmed that if students received a job—any job, regardless of whether they had

that job prior to attending DeVry, whether it was in their field of study, or whether

it was full time—they would be counted in the 90% Placement Claim. If they did

not have a job, they would not be considered for purposes of calculating the claim.

The career services worker stated that there was no follow-up or incentive to work

with graduates after six months had elapsed since their graduation.

      29.    As a result of Defendants’ practice of recruiting based on fraudulent

graduate-outcome statistics, a number of governmental and private entities have

filed suit against or investigated DeVry, including the Federal Trade Commission,

the Department of Education, and states’ Attorneys General.

      30.    Plaintiff, through counsel, has diligently attempted to obtain

additional information and evidence demonstrating the falsity of the 90%

Placement Claim, including by filing Freedom of Information Act requests to


                                          15
       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 16 of 53




obtain information regarding DeVry’s employment statistics from the following

entities that have litigated or investigated DeVry: (i) the Department of Education;

(ii) the Federal Trade Commission; (iii) the New York Attorney General; (iv) the

Massachusetts Attorney General; and (v) the Illinois Attorney General. Plaintiff,

through counsel, has also spoke to a former DeVry career services office

employee. Despite Plaintiff’s diligence, the years’-long process to obtain

information from these entities remains ongoing, with only a very limited set of

documents being produced. Aside from the limited information obtained from this

narrow production, (see, e.g., Figure 1, above), and from speaking to a former

DeVry employee (see Para. 28, above), all of the necessary information and

evidence regarding the falsity of the 90% Placement Claim—for example,

additional data besides the examples included here, (see Para. 27 & n.9), that

substantiates the disconnect between DeVry graduates’ and their actual job

placement rates—lies exclusively within DeVry’s knowledge and control.

      31.    Indeed, as demonstrated by the fact that DeVry Education Group, Inc.

(Adtalem’s predecessor) requested this information be hidden from public view

when it was provided to the government, (see Figure 1, above), Defendants did




                                         16
        Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 17 of 53




their utmost to prevent the mechanisms of their fraud from becoming known.8 In

addition, Defendants have entered protective orders in the myriad lawsuits their

fraudulent conduct has led to that have proceeded into discovery, preventing

Plaintiff from citing any DeVry-created documents that may have been filed

providing further evidence of Defendants’ strategy to manipulate its graduation

statistics. See, e.g., Fed. Trade Comm’n v. DeVry Educ. Grp., Inc., No. CV-16-

00579-MWF-SSX, Dkts. 73, 74 (C.D. Cal. Aug. 24, 2016).

       32.     Following the resolution of multiple lawsuits initiated by regulatory

bodies against DeVry, Defendants were ultimately enjoined from making the 90%

Placement Claim as part of their advertising.9 When it was no longer able to make

the Claims, DeVry reduced its tuition prices for new students applying to certain

bachelor’s degree programs by as much as 20%, and began phasing out other

programs.




8
        Defendants also entered into confidentiality agreements with governmental regulators,
including the Illinois Attorney General, limiting the information that could be produced under
FOIA. These confidentiality agreements ensure that, absent court order (i.e., a subpoena)
requiring production, responsive information remains undisclosed.
9
        Neither Plaintiff Robinson nor any of the putative Class Members did discover or could
have discovered with any amount of reasonable diligence the true facts regarding DeVry’s
misrepresentations until January 27, 2016 at the very earliest, when the FTC Lawsuit was filed.
Therefore, Plaintiff’s and the Class Members’ claims are within any applicable statutes of
limitations.


                                               17
       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 18 of 53




      Defendants’ Higher Income Claims

      33.     DeVry has also made false, deceptive, and unfair Higher Income

Claims about the median income levels of its graduates, representing that a DeVry

degree statistically results in higher incomes than comparative programs.

Defendants have made these claims repeatedly and in a systematic manner since at

least 2008.

      34.     Defendants falsely represented that DeVry graduates could earn more

than four-year college students starting their careers. Specifically, Defendants

publicly represented that, one year after graduation, DeVry graduates on average

earn 15% more than graduates obtaining bachelor’s degrees from other colleges

and universities. The true fact is that DeVry students do not earn more one year

after graduation than four-year college students do in the same one-year after they

graduate.

      35.     In using and manipulating false graduate outcome information to

make their 90% Placement Claim, Defendants also falsely misrepresented and

artificially inflated the average annual compensation of its graduates by: (a)

improperly counting a substantial number of DeVry graduates as having been

placed successfully (e.g., those who were employed when they enrolled, who never

actively participated in an employment search, and who generally earn more than


                                         18
       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 19 of 53




graduates who accept employment after graduation); (b) improperly excluding a

substantial number of graduates in the pool of those actively seeking employment,

who should not have been excluded, and who had zero income from education-

related positions; (c) improperly counting graduates who did not obtain a job as a

result of obtaining a degree from DeVry; and (d) improperly including DeVry

graduates who after graduation continued with the same job they had when they

enrolled in DeVry and who generally earn more than graduates who accept

employment after graduation.

      36.    In order to further bolster their deceptive Higher Income Claims, in

2012 Defendants hired a third-party company to obtain income data from students

who had graduated from DeVry and other schools in 2010. DeVry then used and

manipulated the data for marketing purposes. In using the Higher Income Claims

in its advertisements and sales pitches, DeVry knew, or should have known, the

reliability of the conclusions and information contained in the income report was

contradicted by its own data. For instance, the third-party information did not

account or adjust for material differences in age, experience, and field of study.

      37.    Further, DeVry’s own income statistics that it routinely collected

annually and directly from thousands of its own graduates materially differed from

the third-party report, which consisted of a sample size of only several hundred


                                          19
       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 20 of 53




individuals per year. As such, DeVry was on notice that the third-party data was

not reliable or representative. And Defendants knew or should have known the

conclusions and information contained in the income report were false because the

methods and methodology of the survey that underlay the income report were

questionable.

      38.    Due to the flaws in the third-party survey, Defendants’ reliance on the

third-party data for its Higher Income Claims was unreasonable, and Defendants

knew or should have known that their Higher Income Claims and representations

were false and unreliable. Indeed, based upon internal and external data, DeVry

knew that its graduates did not in fact earn 15% more than other bachelor’s degree

graduates from all other schools.

      39.    As described in Paragraph 30, Plaintiff has diligently sent Freedom of

Information Act requests to a number of governmental entities investigating or

litigating against DeVry, seeking information regarding the Higher Income Claims.

Despite these attempts, all of the necessary information and evidence regarding the

falsity of the Higher Income Claim—for example, DeVry’s internal reporting on

its graduates’ salaries, its method for “comparing” that income to other schools’

graduates’ incomes, and how it used any data obtained from third parties—lies

exclusively within DeVry’s knowledge and control.


                                         20
       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 21 of 53




Defendants Widely Disseminated the 90% Placement and Higher Income
Claims

      40.    Since at least 2008, DeVry has represented, expressly or by

implication, in television commercials, on its websites, in telephone and face to

face sales pitches with prospective students, in brochures and print advertisements,

in social media advertisements, in radio ads, and in other advertising and

promotional materials two specific claims: (a) as a result of obtaining a DeVry

degree, 90% of its graduates, from a specific year (e.g., 2012) or during a specific

period (e.g., since 1975 or “for more than 30 years”) who were actively seeking

employment obtained new jobs in their fields of study within six months of

graduation; and (b) DeVry’s graduates earn more than graduates from other

colleges and universities as a result of obtaining their degrees from DeVry.

      Defendants Engaged in False Advertising Via the Internet, Print Media,
      Television, and Radio

      41.    Since at least 2008, Defendants have made their 90% Placement

Claim in numerous television advertisements in both English and Spanish. These

advertisements have run on national broadcast, satellite, and cable channels and

stations, and some have run on DeVry’s YouTube channel.

      42.    Defendants’ statements, made verbally and/or in writing, included: (a)

“In 2012, 90% of DeVry University grads actively seeking employment had


                                         21
       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 22 of 53




careers in their field in six months.”; (b) “90% of our grads actively seeking

employment had careers in 6 months.”; (c) “Join the 90%. Learn how at

devry.edu.”; (d) “The offer letter. If you’re going to college, or back to college,

that’s your bull’s-eye. It is for DeVry University students. In fact, for more than

thirty years, 90% of all graduates in the active job market had careers in their fields

within six months. 90%.”; (e) “This is the guy ready for a great career in

technology. 90% of our grads actively seeking employment had careers in 6

months.”; and (f) “90% of DeVry University grads actively seeking employment

had careers in their field in six months. Learn how at devry.edu.”

      43.    Since at least 2008, Defendants have made their 90% Placement

Claim and Higher Income Claims on various DeVry webpages, including without

limitation on the DeVry website, at www.devry.edu.

      44.    Examples of the claims made on such webpages include:

      •      “Excellent employment results. Nobody wants to go to
             college and just be a number . . . unless they’re numbers like
             these. Each year, thousands of our grads find themselves right
             where they want to be – employed in their fields of study.”;

      •      “Do DeVry University graduates get good jobs? Employers
             want DeVry University graduates. More than 90% of our new
             graduates quickly land jobs in their fields of study within six
             months of graduation (learn more). This is a true testament to
             the fact that DeVry University teaches what companies are
             looking for. . . . DeVry University graduates leave school well-


                                          22
       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 23 of 53




             prepared to enter the workforce and begin contributing
             immediately.”; and

      •      “Outstanding Career Services - In addition to a relevant
             education and a highly respected degree, DeVry University
             offers invaluable career services that have helped thousands of
             students begin rewarding careers in their fields. The proof is the
             numbers. Since 1975, 265,869 undergraduate students have
             graduated from DeVry and 90% of those in the active job
             market were employed in career related positions within six
             months of graduation.”

      45.    Defendants have also disseminated promotional representations

through DeVry’s public Twitter page at twitter.com/DeVryUniv. For example, on

September 14, 2009, DeVry tweeted, “For over 30 years, 90% of all DeVry

graduates in the active job market had careers in their fields within six months:

http://bit.ly/hyYns.” And on July 29, 2013, it tweeted, “90% of #DeVry grads

active in the job market find employment in their field of study within 6 months.

@DeVryUniv president Dave Pauldine.”

      46.    Defendants have made similar 90% Placement Claims in print

advertisements, handouts to prospective students, brochures, and academic

catalogs. In the 2008–2009 DeVry Academic Catalog, DVU President David J.

Pauldine represented:

      [S]ince 1975, DeVry has graduated more than 230,000 students at the
      undergraduate level. Of graduates in the active job market, 90 percent
      were employed in career-related positions within six months of


                                         23
       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 24 of 53




      graduation. It’s no wonder we say with conviction that at DeVry, we
      major in careers.

In the 2009–2010 DeVry Academic Catalog, Mr. Pauldine represented:

      For over 30 years, of DeVry graduates in the active job market or
      already employed, 90 percent have enjoyed careers in their field of
      study within six months of graduation.

      Defendants Engaged in False Advertising Via Internal Sales Pitches and
      Slide Shows

      47.    DeVry’s marketing and sales involve both inbound and outbound

campaigns. DeVry’s inbound campaign involves disseminating promotional and

advertising materials to generate phone calls to DeVry from prospective students,

while DeVry’s outbound campaign involves DeVry sales personnel making “cold”

calls and lead-generated calls to prospective students.

      48.    Through either method, prospective DeVry students typically have

multiple conversations with DeVry sales representatives that follow set and

predetermined scripts. During the course of these phone calls, Defendants make

statements and representations as set forth herein to induce prospective students to

enroll for a DeVry education program. These scripts were centered around the 90%

Placement Claim and Higher Income Claims, and were purportedly approved by

Defendants’ upper management for use in recruitment conversations.




                                         24
       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 25 of 53




       49.     Since at least 2013, DeVry’s sales staff have been trained to inform

prospective students via written scripts that “The DeVry University difference

includes outstanding career outcomes––In 2012, 90% of DeVry University grads

actively seeking employment had careers in their field within six months of

graduation.”

       50.     Prospects are invited to one or more interviews that take place either

in person on a DeVry campus or by telephone. Prospective students who are

interested in attending a DeVry campus are invited to take a tour followed by an

interview with a DeVry “Admissions Advisor.” Likewise, prospective students for

an online degree are invited to have one or more telephonic interviews with an

Admissions Advisor.

       51.     Although titled “Admissions Advisors” (or “enrollment advisors,”

“financial advisors,” or “enrollment counselors”) an internal document makes clear

the job function of these DeVry employees: “This is a sales position.” As one

salesman (who was told to represent himself as a “military adviser” to veterans)

said, it was critical to get “asses in classes.”

       52.     During the campus tour, some prospects are fed lunch, shown a

graduation uniform, or photos of a mock graduation are taken with the prospects

wearing the graduation uniform. For the interview stage of the sales pitch,


                                            25
       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 26 of 53




Defendants provide the Admissions Advisors and salespeople with training guides,

scripts, and other guidelines instructing Admissions Advisors on how to pitch the

prospects. DeVry Admissions Advisors are also armed with a PowerPoint slide

presentation to use during the interview. When the interview takes place by

telephone, the prospective student may be directed to a website that allows the

prospect to go through a slide presentation with the Admissions Advisor.

      53.    DeVry’s Admissions Advisors represent during interviews with

prospective students that one of the benefits of obtaining a DeVry degree is that, as

a result of attaining that degree, 90% of DeVry graduates obtain jobs in their field

soon after graduating. The training guide and scripts instruct the Admissions

Advisor to tell the prospect, “[a]s a result of these types of career assistance our

graduates have shown excellent career results, let’s take a look at those.” The

prospective student is then immediately shown a slide on DeVry’s website entitled,

“Excellent Employment Results.”

      54.    This slide includes, without limitation, the following text: “In 2012,

90% of DeVry University graduates from all programs who actively sought

employment had careers in their field of study within six months of graduation.

Within that same population: 83% of associate degree graduates had careers in

their field – 92% of bachelor’s degree grads had careers in their field.”


                                          26
       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 27 of 53




      55.    The Admissions Advisors are instructed to “[r]ead the career statistics

on the screen verbatim” and to click a link to access “employment statistics.” If the

interview is conducted in person, the Admissions Advisor provides a paper copy of

this information to the prospect.

      56.    DeVry Admissions Advisors are told to respond to employment

assistance questions from the prospect with a statement that, “DeVry offers career

services that include assistance with job searches, resume preparation, practice

interviews, career fairs, etc. These services are very successful, as evidenced by

our employment statistics.”

      57.    The Admissions Advisors are also instructed to represent to prospects

that one year after graduation, DeVry University grads report earning more than

the median earning reported by all other graduates, including the claim that those

earning bachelor’s degrees would earn 15% more than their peers. DeVry

Admissions Advisors are also instructed to ask prospects, “How do you think

having a 15% higher median earning helped those students?”

      DeVry Executives Made False Statements

      58.    In addition to the misrepresentations made by DVU President David

Pauldine, in DeVry Education Group’s August 8, 2013 fourth quarter 2013




                                         27
       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 28 of 53




earnings call, Chief Executive Officer Daniel Hamburger stated without

qualification:

      A recent Gallup poll found that the factor adult Americans say is most
      important in selecting a college is the percent of graduates who find a
      good job. And this is what DeVry University does. The latest numbers
      are in, and DeVry University’s employment statistics increased more
      than 90%. 90% of our graduates in the active job market are
      employed in their field of study within 6 months of graduation, and
      they’re earning an average of over $43,500. That’s higher than the
      median family household income of our students before they enrolled
      at DeVry University. [Emphasis added].

      59.    Similarly, the core focus of DeVry’s 90% Placement Claim and

Higher Income Claims is demonstrated in a “Letter to Shareholders” addressed to

“Fellow Owners, Students, Colleagues, and Friends” written on or about August

29, 2013, wherein Chief Executive Officer Hamburger stated:

      The best measure of our quality is the successful outcomes that our
      students achieve. Notably, 90 percent of DeVry University’s 2012
      graduates active in the job market were employed in their fields of
      study within six months of graduation, earning an average of more
      than $43,500 annually.

He went on to represent:

      PayScale recently validated the ROEI [return on educational
      investment] of DeVry University, ranking three campuses in the top
      100 list of PayScale’s annual College Return on Investment Report.

      60.    DeVry’s emphasis on its 90% Placement Claim and Higher Income

Claims is also demonstrated in its 10-K filing with the U.S. Securities and


                                         28
       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 29 of 53




Exchange Commission (“SEC”) for its fiscal year ending June 30, 2013, where

DeVry stated:

      DeVry University’s highly integrated brand initiative focuses on the
      university’s graduate employment success, while emphasizing DeVry
      University as an accredited, highly-respected academic institution.
      The brand campaign is grounded in ongoing in- depth consumer,
      marketplace and brand research, and leverages a number of channels,
      including broadcast, print and Internet advertising, public relations,
      and social media, as well as local marketing efforts.” [Emphasis
      added].

      61.    DeVry went on to represent:

      One measure of success is the employment outcomes of DeVry
      University graduates. Each year, thousands of DeVry University
      graduates have started careers in their chosen fields within 6 months
      or less of their graduation. Ninety percent of DeVry University’s
      calendar 2012 graduates in the active job market were employed in
      their fields of study within six months of graduation at an average
      salary of $43,539. These statistics include graduates of associate and
      bachelor’s degree programs and those who were already employed in
      their field of study.

             PLAINTIFF T’LANI ROBINSON’S EXPERIENCE

      62.    Plaintiff T’Lani Robinson is a resident of Decatur, Georgia. Since at

least 2010, Plaintiff had seen DeVry’s television ads touting its 90% Placement

and Higher Income Claims as described in Paragraphs 35–37. In or around the

second quarter of 2013, Plaintiff was invited to and attended an in-person tour of

the Decatur, Georgia DeVry campus where she was fed lunch, shown the

graduation uniform, had pictures taken of her in a mock graduation with other

                                         29
       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 30 of 53




touring prospects, and met with Admissions Advisor Richard Wiggins. Wiggins

gave her a sales pitch and a computer presentation. The sales pitch and computer

presentation reiterated verbally, on screen, and in writing the 90% Placement and

Higher Income Claims, as described in Paragraphs 43–44 and 46–51.

      63.      After the tour and initial interview, Plaintiff Robinson was

mailed brochures and given student resource guides which contained the 90%

Placement and Higher Income Claims substantially similar to those described in

Paragraph 40. Thereafter, Plaintiff also had at least three more phone calls with

a DeVry Admissions Advisor and/or other sales representatives, including

Alexia Derizzio, as well as at least one additional interview at the Decatur

campus.

      64.    Mr. Wiggins, Ms. Derizzio, and the other DeVry representatives

repeated the 90% Placement and Higher Income Claims and assured Plaintiff

Robinson the higher cost of the education program would be paid for by grants,

scholarships, and financial aid.

      65.    Plaintiff Robinson, in reliance on DeVry’s false and deceptive 90%

Placement Claim and Higher Income Claim, left Georgia Perimeter and enrolled

online with DeVry. At that time, Plaintiff and DeVry entered into the Enrollment

Agreement wherein DeVry promised that its advertising and information and the


                                         30
       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 31 of 53




90% Placement and Higher Income Claims were complete and accurate as

described in Paragraphs 21–22. (See Exhibit B.) Plaintiff Robinson attended the

DeVry Decatur campus and used the DeVry website in 2013, ultimately spending

more than $17,000 on her DeVry education program, comprised of a $12,000

Parent Plus loan that was paid directly to and converted by DeVry for its own use

and $5,000 in other expenses. Had Plaintiff Robinson known the 90% Placement

and Higher Income Claims were in fact false, she would have paid less for these

products and services, or would not have enrolled at all.

                       CLASS ACTION ALLEGATIONS

      66.    Class Definition: Plaintiff Robinson brings this action pursuant to

Federal Rules of Civil Procedure 23(b)(2) and 23(b)(3) on behalf of herself and a

“Class” of similarly situated individuals, defined as follows:

      Class: All DeVry students who purchased or otherwise paid for and
      received any part of a DeVry education program while residing in, or
      attending a DeVry campus located in, the State of Georgia.

      67.    Additionally, Plaintiff Robinson brings this action pursuant to Federal

Rule of Civil Procedure 23(b)(2) and (b)(3) on behalf of herself and all Members

of the “Contract Subclass,” defined as:

      Contract Subclass: All DeVry students residing in, or attending a
      DeVry campus located in, the State of Georgia who: (a) entered into
      an enrollment agreement substantially in accordance with the terms


                                          31
       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 32 of 53




       and conditions of the Enrollment Agreement; and (b) purchased or
       otherwise paid for a DeVry University, Inc. education program.

       68.    The Class and Subclass described in this Complaint may be jointly

referred to as the “Class” or “Classes” and proposed Members of the Classes may

be jointly referred to as “Class Members.”

       69.    The following people are excluded from the Classes: (1) any Judge or

Magistrate presiding over this action and members of their families; (2)

Defendants, Defendants’ subsidiaries, parents, successors, predecessors, and any

entity in which the Defendants or their parents have a controlling interest and their

current or former employees, officers, and directors; (3) persons who properly

execute and file a timely request for exclusion from the Class; (4) persons whose

claims in this matter have been finally adjudicated on the merits or otherwise

released; (5) Plaintiff’s counsel and Defendants’ counsel; and (6) the legal

representatives, successors, and assigns of any such excluded persons.

       70.    Plaintiff satisfies the numerosity, commonality, typicality, adequacy,

and predominance prerequisites for suing as representative parties pursuant to Rule

23 of the Federal Rules of Civil Procedure.

       71.    Numerosity: The exact number of Class Members is unknown and

not available to Plaintiff at this time, but it is clear that individual joinder is

impracticable. The Classes likely consist of tens, if not hundreds, of thousands of

                                            32
       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 33 of 53




individuals. Class Members can be easily identified through Defendants’ own

records.

       72.   Ascertainability: The Classes are ascertainable through DeVry’s

records and objective criteria permitting self-identification in response to notice, and

notice can be provided through techniques similar to those customarily used in other

consumer breach of contract, unlawful trade practices, and class action

controversies.

       73.   Typicality: Plaintiff’s claims are typical of the claims of other Class

Members, in that Plaintiff and the Class Members sustained damages that all arise out

of Defendants’ enrollment agreements, wrongful conduct and misrepresentations,

false advertising, and unlawful practices, and Plaintiff and the Class Members

sustained similar injuries and damages as a result of Defendants’ uniform illegal

conduct.

       74.   Adequate Representation: Plaintiff will fairly and adequately

represent and protect the interests of the Classes, and have retained counsel

competent and experienced in complex class actions. Plaintiff has no interests

antagonistic to those of the Classes, and Defendants have no defenses unique to

Plaintiff.




                                           33
      Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 34 of 53




      75.    Commonality and Predominance: There are many questions of law

and fact common to the claims of Plaintiff and the Classes, and those questions

predominate over any questions that may affect individual Class Members.

Common questions for the Classes include, but are not necessarily limited to the

following:

      a.     Whether the DeVry Enrollment Agreement was a legal, valid, and
             enforceable contract;

      b.     Whether DeVry breached its contractual representations, warranties,
             promises, conditions precedent, and covenants that its published
             information about its programs, policies, services, and graduate
             outcomes provided on its website, in its catalogs, and in
             advertisements and other materials were complete and accurate;

      c.     Whether Plaintiff and the Classes were damaged as a proximate cause
             or result of Defendants’ breaches;

      d.     Whether Defendants failed to disclose that Defendants’ education
             program and services were of a lower quality and value than, and not
             as, expressly represented, warranted, promised, and covenanted;

      e.     Whether Defendants had a duty to disclose the truth about its 90%
             Placement and Higher Income Claims in connection with the DeVry
             education program and services;

      f.     Whether Defendants knew or should have known their practices and
             representations related to the marketing, labeling and sales of the
             education program were false, misleading, or confusing;

      g.     Whether Defendants are liable for negligence or gross negligence;

      h.     Whether Defendants’ misrepresentations and omissions about its 90%
             Placement and Higher Income Claims in connection with the DeVry

                                        34
       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 35 of 53




             education program and services were likely to deceive, confuse, or
             create a misunderstanding;

      i.     Whether Defendants’ conduct, practices, and representations related
             to the marketing, advertising, labeling, and sales of the DeVry
             education program and services were unfair, deceptive, confusing,
             misleading and/or unlawful in any respect, thereby violating
             applicable State and/or common law;

      j.     Whether Defendants collected, took, or received monies from student
             loan proceeds in Defendants’ possession and belonging to Plaintiff
             and the Classes and wrongfully converted such monies to their own
             use and benefit;

      k.     Whether Defendants’ practices and representations related to the
             marketing, labeling and sales of the education program breached
             conditions precedent in, of, or to the Enrollment Agreement;

      l.     Whether Defendants’ practices and representations related to the
             marketing, labeling and sales of the education program breached
             express warranties;

      m.     Whether Defendants’ practices and representations related to the
             marketing, labeling and sales of the education program breached
             implied warranties; and

      n.     Whether Plaintiff and Class Members are entitled to rescission,
             restitutionary, injunctive, declaratory, or other relief.

      76.    Superiority: This case is also appropriate for class certification

because class proceedings are superior to all other available methods for the fair

and efficient adjudication of this controversy as joinder of all parties is

impracticable. The damages suffered by the Class Members will likely be relatively

small, especially given the burden and expense of individual prosecution of the

                                           35
          Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 36 of 53




complex litigation necessitated by Defendants’ actions. Thus, it would be virtually

impossible for the Class Members to obtain effective relief from Defendants’

misconduct. Even if Class Members could sustain such individual litigation, it

would still not be preferable to a class action, because individual litigation would

increase the delay and expense to all parties due to the complex legal and factual

controversies presented in this Complaint. By contrast, a class action presents far

fewer management difficulties and provides the benefits of single adjudication,

economy of scale, and comprehensive supervision by a single Court. Economies of

time, effort and expense will be fostered and uniformity of decisions ensured.

                       FIRST CAUSE OF ACTION
                            Breach of Contract
  (Against All Defendants on Behalf of Plaintiff and the Contract Subclass)

      77.      Plaintiff incorporates the foregoing allegations as if fully set forth

herein.

      78.      Plaintiff and each Contract Subclass Member entered into a written,

uniform Enrollment Agreement and contract with DeVry. Pursuant to the terms of

the Enrollment Agreement, DeVry agreed, amongst other obligations, to provide

the education program to Plaintiff and Contract Subclass Members who in turn

agreed to pay DeVry money in the form of tuition payments.




                                            36
       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 37 of 53




      79.    In the Enrollment Agreement, DeVry contractually represented,

warranted, promised, covenanted, made as a condition precedent in, of, and to the

Enrollment Agreement with Plaintiff and the Contract Subclass that:

      Accurate Information Disclosure

      DeVry publishes accurate information about its programs, policies,
      services, and graduate outcomes. Complete, accurate information is
      provided on our website, In [sic] our catalogs, and in advertisements
      and other materials published by DeVry.

      80.    Defendants incorporated the 90% Placement and Higher Income

Claims into the Enrollment Agreement with Plaintiff and the Contract Subclass by

reference, by expressly referencing such information and stating that “[f]or

comprehensive consumer information, please visit

devry.edu/studentconsumerinfo.”

      81.    Defendants contractually represented, warranted, promised,

covenanted, and made a condition precedent in, of, and to the Enrollment

Agreement with Plaintiff and the Contract Subclass that:

      Career Services

      DeVry’s graduate employment statistics do not include graduates who
      do not actively participate in an employment search.

      82.    Defendants breached their Enrollment Agreement with Plaintiff and

the Contract Subclass Members, in that DeVry’s representations regarding the 90%


                                         37
       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 38 of 53




Placement and Higher Income Claims in connection with the information about

their programs, policies, services, and graduate outcomes provided on their

website, in their catalogs, and in their advertisements and other materials published

by Defendants were false, incomplete, inaccurate, deceptive, and unfair. Had

Plaintiff and the Contract Subclass Members known the falsity of the 90%

Placement and Higher Income Claims made by Defendants in the Enrollment

Agreement, they would not have entered into the Enrollment Agreement, would

not have paid as much for the education program, if in they would have purchased

any products and services from Defendants at all, and would not have taken out

student loans and paid monies to Defendants.

       83.      Defendants breached the Enrollment Agreement as alleged herein, and

Plaintiff and the Contract Subclass have been damaged as a direct and proximate

result thereof. Plaintiff and the Contract Subclass are entitled to actual damages in

an amount to be determined in this proceeding.

                           SECOND CAUSE OF ACTION
                             Negligent Misrepresentation
             (Against All Defendants on Behalf of Plaintiff and the Class)

       84.      Plaintiff and the Class Members incorporate the above allegations as

if fully set forth herein.




                                           38
       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 39 of 53




      85.    The elements of negligent misrepresentation are: (1) the negligent

supply of false information to foreseeable persons, (2) such persons’ reasonable

reliance on that false information, and (3) economic injury proximately resulting

from such reliance.

      86.    Defendants expressly made the 90% Placement Claim to Plaintiff and

the Class, which misrepresented the truth that less than 90% of its graduates

actively seeking employment found jobs in their field within six months of

graduating. Defendants also made the Higher Income Claim to Plaintiff and the

Class, which misrepresented the truth that DeVry graduates’ median incomes were

not 15% higher than the median incomes of graduates of all other programs.

      87.    As these claims were the touchstones of Defendants’ recruitment

programs, it was foreseeable that Plaintiff and the Class would read, hear, and

otherwise become aware of the 90% Placement Claim and Higher Income Claim.

To a student considering post-secondary schools, including Plaintiff and the Class,

such facts are material; an institution that points to a history of its graduates

finding jobs and earning more is a more attractive choice than one that does not

historically have such outcomes. Thus, it was equally foreseeable that Plaintiff and

the Class would rely on the false information Defendants supplied.




                                           39
       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 40 of 53




      88.    Plaintiff justifiably relied on the 90% Placement Claim and Higher

Income Claim to enroll in Defendants’ educational programs. After being told time

and again these claims, Plaintiff and the Class Members relied on them when

deciding to enroll in the Defendants’ educational programs. But for the 90%

Placement Claim and Higher Income Claim, Plaintiff and the Class Members

would not have enrolled.

      89.    As a direct and proximate result of their reliance on the

misrepresentations in Defendants’ 90% Placement Claim and Higher Income

Claim, Plaintiff and the Class suffered actual injuries-in-fact and economic

damages, incurring student loan debt and paying education related costs that they

would not have otherwise incurred and paid. Had Plaintiff and the Class known the

truth behind these claims—that the 90% Placement Claim and Higher Income

Claim were misrepresentations of DeVry graduates’ true employment and income

statistics—they would not have enrolled in Defendants programs or would have

paid less to do so, if anything.

      90.    Plaintiff and the Class seek compensatory damages with pre-and-post

judgment interest, the costs of suit, attorneys’ fees, and other and further relief as

this Court deems just and proper.




                                           40
          Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 41 of 53




                            THIRD CAUSE OF ACTION
                            Fraudulent Misrepresentation
             (Against All Defendants on Behalf of Plaintiff and the Class)

       91.      Plaintiff incorporates the foregoing allegations as if fully set forth

herein.

       92.      The elements of the tort of fraudulent misrepresentation are: (1) a

false representation, (2) that the defendant knew was false at the time it was made

(3) with the intent to deceive the plaintiff, (4) that the plaintiff justifiably relied on,

and (5) suffered damages as a result.

       93.      Defendants’ representations are false at the time they were made

because: (a) the actual percentage of DeVry graduates who, at or near the time they

graduated, found jobs that could be reasonably considered “in their field” is in fact

significantly and materially smaller than 90%; and (b) Defendants’ own statistics

showed that graduates of DeVry did not have a higher income than graduates from

other schools, and that such claim was false and deceptive.

       94.      Defendants knew that their representations were false or made the

representations and suggestions recklessly and without regard for their truth.

Plaintiff and the Class Members have suffered damages and injury-in-fact the form

of, without limitation, liability for student loans, tuition, and other payments for

their education program.


                                             41
       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 42 of 53




      95.    Defendants intended Plaintiff and the Class Members relied on the

90% Placement Claim and Higher Income Claim. As described herein, these

claims were the basis of Defendants’ recruitment efforts and intended to induce

prospective students to enroll and purchase Defendants’ education program.

      96.    Plaintiff and the Class Members justifiably relied on the 90%

Placement and Higher Income Claims, and would not have purchased an education

program or any other of Defendants’ services, or would not have paid as much for

them, had they known the truth about the 90% Placement and Higher Income

Claims.

      97.    As a direct and proximate result of their reliance on Defendants’

misrepresentations, Plaintiff and the Class Members suffered actual injuries-in-

fact, including by incurring student loan debt and paying education related costs

that they would not have otherwise incurred and paid. Had Plaintiff and the Class

known the truth behind these claims—that the 90% Placement Claim and Higher

Income Claim were misrepresentations of DeVry graduates’ true employment and

income statistics—they would not have enrolled in Defendants programs or would

have paid less to do so, if anything.

      98.    Plaintiff and the Class Members are entitled to, and hereby seek,

actual damages, punitive damages, treble damages, reasonable attorneys’ fees and


                                         42
          Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 43 of 53




costs under, and any and all further equitable relief that this Court deems

appropriate.

                          FOURTH CAUSE OF ACTION
                             Fraudulent Concealment
            (Against All Defendants on Behalf of Plaintiff and the Class)

      99.      Plaintiff incorporates the foregoing allegations as if fully set forth

herein.

      100. Defendants intentionally and knowingly concealed material facts from

Plaintiff and the Class Members that were known only to Defendants prior to

Plaintiff and Class Members’ purchases of a DeVry education program and related

products and services.

      101. Defendants intentionally and knowingly concealed the

aforementioned material facts—that the 90% Placement Claim and Higher Income

Claims were false and unsubstantiated—from Plaintiff and the Class Members

with the intent to induce them to purchase its education program and related

products and services.

      102. Defendants had, and have, a duty to disclose the concealed

information because Plaintiff and the Class Members did not know of the

concealed facts prior to purchasing a DeVry education program and related




                                            43
       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 44 of 53




services, nor could they reasonably be expected to learn or discover such concealed

facts prior thereto.

      103. Plaintiff and the Class Members would not have purchased the

education program and related services, nor would not have paid as much therefor,

had they known of the concealed information.

      104. Plaintiff and the Class justifiably relied on the facts as they knew them

at the time, and as a direct and proximate result of Defendants’ fraudulent

concealment of material facts, Plaintiff and the Class Members have suffered

actual injury-in-fact and damages, including but not limited to, monetary loss in

connection with purchases of the education program and related services they

would not have purchased absent Defendants’ concealment, fraudulent omissions,

and non-disclosures, or would not have paid as much for such purchases.

      105. Accordingly, Plaintiff and the Class Members are entitled to, and

hereby seek, actual damages, punitive damages, treble damages, reasonable

attorneys’ fees and costs, and any and all further equitable relief that this Court

deems appropriate.




                                          44
       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 45 of 53




                        FIFTH CAUSE OF ACTION
         Unjust Enrichment (In the Alternative to Breach of Contract)
         (Against All Defendants on Behalf of Plaintiff and the Class)

      106. Plaintiff and the Class Members incorporate the above allegations as

if fully set forth herein, excluding Paragraphs 21–22 and 72–78.

      107.    The elements of unjust enrichment are: (1) receipt of a benefit; and

(2) unjust retention of the benefit at the expense of another. Restitution is

appropriate to return the aggrieved party to his or her former position.

      108. In reliance on Defendants’ 90% Placement Claim and Higher Income

Claims, Plaintiff and the Class Members conferred non-gratuitous benefits upon

Defendants by paying monies and funds to Defendants for products and services

that did not have the characteristics, uses, benefits, and attributes which

Defendants advertised, promoted, and represented such products and services had,

and Defendants derived profits therefrom.

      109. Defendant accepted or retained such benefits with knowledge that

Plaintiff and the Class Members did not know the products and services sold to

Plaintiff and the Class did not have the characteristics, uses, benefits, and attributes

which Defendants advertised, promoted, and represented such products and

services had. Defendant has been unjustly enriched in retaining the revenues from

Plaintiff’s and the Class Members’ purchases of DeVry’s products and services,


                                           45
         Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 46 of 53




which retention under these circumstances is unjust and inequitable because

Defendant misrepresented the facts concerning the true characteristics, uses,

benefits, and attributes of such products and services.

         110. Plaintiff and the Class Members would not have purchased DeVry’s

products and services had they known the characteristics, uses, benefits, and

attributes of such products and services were not as Defendants had advertised,

promoted, and represented them to be. DeVry was unlawfully inducing Plaintiff

and the Class Members to enroll and pay monies and funds to DeVry for financial

gain without their permission or knowledge, and in violation of their consumer

rights

         111. As a direct and proximate result of Defendants’ false and/or

misleading representations, assertions of fact, omissions of material fact, non-

disclosures, and illegal conduct, Plaintiff and the Class Members have suffered

concrete harm and injury, including, but not limited to, monetary loss in

connection with their purchases of DeVry’s products and services, which they

would otherwise not have purchased absent Defendants’ unlawful conduct, as

alleged herein.

         112. Plaintiff and the Class Members received less than what they paid for

in that the 90% Placement Claim and Higher Income Claims were not true, and the


                                          46
       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 47 of 53




DeVry education program was not delivered as promised. Had Plaintiff and the

Class Members known about the misrepresentations and the true placement rate

and income rate, they would not have purchased the education program or any

products or services from Defendants, or would have paid significantly less for

them, if at all.

       113. Under principles of equity and good conscience, Defendants should

not be permitted to retain the profits they receive at the expense of Plaintiff and the

Class while failing to have provided them with complete and truthful information

regarding the 90% Placement Claim and Higher Income Claims.

       114. Defendants’ retention of the non-gratuitous benefits conferred on

them by Plaintiff and the Class Members would be unjust and inequitable. Plaintiff

and the Class Members are entitled to seek disgorgement and restitution of

wrongful profits, revenue, and benefits conferred upon Defendant in a manner

established by this Court.

                          SIXTH CAUSE OF ACTION
                               Declaratory Relief
           (Against All Defendants on Behalf of Plaintiff and the Class)

       115. Plaintiff incorporates by reference the foregoing allegations as if fully

set forth herein.




                                          47
       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 48 of 53




       116. A court may make binding declarations of the construction of any

statutes, and a declaration of the rights of the parties interested by means of a

pleading seeking that relief alone, or as incident to or part of a complaint,

counterclaim or other pleading seeking other relief as well. Ga. Code Ann. § 9-4-2.

       117. Plaintiff and the Class Members are at a heightened and imminent risk

of being financially unable to repay, and in default of, their student loans resulting

from Defendants’ wrongful and unlawful conduct. Interest on student loans

continues to accrue every day, whether such loans are in forbearance or default or

not.

       118. Plaintiff and the Class Members are suffering actual and imminent

harm that is concrete and ongoing with each passing day of interest. An actual

controversy and dispute between Plaintiff and the other Class Members and

Defendants exists, and the parties have genuine, direct, and substantial opposing

interests for which a judicial determination will be final and conclusive.

       119. Plaintiff and the Student Class Members who took out student loans

have a defense against repayment of such loans in any action to collect such loans

based on any act or omission of Defendants that would give rise to a cause of

action against Defendants under applicable State law. 34 CFR 685.206(c)(1), (2).




                                          48
       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 49 of 53




       120. To the extent Plaintiff and the Student Class Members are relieved of

repayment obligations for student loans based on violations of applicable state law,

Defendants are subject to payment of the amount of the loan to which the defense

applied. 34 CFR 685.206(c)(3).

       121. Plaintiff and the Class Members are therefore entitled to a declaratory

judgment that Defendants’ acts and omissions as alleged herein violates applicable

State law as well as such other and further relief as may follow from the entry of

such a judgment.

                              PRAYER FOR RELIEF

       Plaintiff, individually and on behalf of all others similarly situated,

respectfully requests the Court enter a judgment against Defendants, and grant the

following relief:

       A.     an order certifying the Class and the Contract Subclass, designating

Plaintiff as Class Representative, and designating her counsel of record as Class

Counsel;

       B.     a declaration that the acts, omissions, and practices described in this

claim exist, are unfair, deceptive, unlawful, and a violation of applicable State law;

       C.     a declaration that the Enrollment Agreement is an illegal contract and

is void ab initio;


                                           49
         Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 50 of 53




         D.   a declaration that Defendants breached their agreement with Plaintiff

and the Contract Subclass;

         E.   an order permitting Plaintiff and the Class Members to elect to affirm

their contracts or alternatively demand rescission and seek damages;

         F.   a declaration that Defendants owed a duty of full, fair, adequate, and

truthful disclosure in connection with their education program and other

educational products, services, and material;

         G.   an award to Plaintiff and Class Members for compensatory,

exemplary, punitive, treble, and statutory penalties and damages as allowed by law,

including pre-judgment and post-judgment interest, in an amount to be proven at

trial;

         H.   a declaration that Defendants must disgorge for the benefit of Plaintiff

and Classes, all or part of the ill-gotten revenue, gross income, profits, and benefits

received from the sale of the education program and/or any other products and

services, and make full restitution to Plaintiff and Class Members;

         I.   restitution in the amount of monies paid by Plaintiff and Class

Members for the education program and any products and services purchased from

and sold by Defendants;




                                          50
       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 51 of 53




      J.     an order enjoining Defendants from engaging in further unfair and

deceptive advertising, promotion, distribution and sales practices with respect to

the education program and any educational products and services;

      K.     a permanent injunction prohibiting Defendants and their officers,

agents, employees and successors, from engaging in the unlawful practices

complained of herein in violation of applicable state law;

      L.     a mandatory injunction requiring Defendants to adopt business

practices in conformity with the requirements of applicable laws;

      M.     a declaration that Defendants are financially responsible for notifying

Plaintiff and all Class Members about the true nature of the education program and

Defendants’ educational products and services;

      N.     an order requiring Defendants to notify Plaintiff and Class Members

that the 90% Placement and Higher Income Claims are false and untrue;

      O.     an order imposing a constructive trust upon Defendants such that their

enrichment, benefit, and ill-gotten gains may be allocated and distributed equitably

to and for the benefit of Plaintiff and the Class Members;

      P.     an award of attorneys’ fees and costs, including expert fees, as

allowed by law;




                                         51
       Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 52 of 53




       Q.    leave to amend this Complaint to conform to the evidence produced at

trial; and

       R.    such other relief as the Court may deem just, proper, and appropriate

under the circumstances.

                                  JURY DEMAND

       Plaintiff hereby demands a trial by jury on all issues so triable.

Dated: December 9, 2019                         T’LANI ROBINSON, individually
                                                and on behalf of all others similarly
                                                situated
                                                /s/ Jennifer Auer Jordan

                                                Jennifer Auer Jordan
                                                (Bar No. 027857)
                                                jordan@sjwtriallaw.com
                                                SHAMP JORDAN & WOODWARD LLC
                                                1718 Peachtree Street NW, Suite 660
                                                Atlanta, Georgia 30309
                                                Telephone: 404.893.9400
                                                Facsimile: 404.260.4180

                                                Benjamin H. Richman*
                                                brichman@edelson.com
                                                Sydney M. Janzen*
                                                sjanzen@edelson.com
                                                Michael Ovca*
                                                movca@edelson.com
                                                EDELSON PC
                                                350 N. LaSalle, 14th Floor
                                                Chicago, Illinois 60654
                                                Telephone: 312.589.6370
                                                Facsimile: 312.589.6378


                                           52
Case 1:19-cv-01505-TWT Document 31 Filed 12/09/19 Page 53 of 53




                                   Robert L. Teel*
                                   LAW OFFICE OF ROBERT L. TEEL
                                   lawoffice@rlteel.com
                                   1425 Broadway, Mail Code: 20-6690
                                   Seattle, Washington 98122
                                   Telephone: 866.833.5529
                                   Facsimile: 855.609.6911

                                   *Admitted pro hac vice


                                   Attorneys for Plaintiff and the
                                   Proposed Class




                              53
